KENNEDY, Justice.
On the first appeal of this case, Shirley v. Mazzone, 591 So.2d 469 (Ala.1991), the trial judge was instructed to determine and consider precisely what representation by Mazzone’s attorneys in fact benefited all of the tenants in common, and to adjust its original award accordingly. The order of the trial court dated March 19, 1992, indicates that the court substantially complied with the instruction of this Court. Therefore, we affirm.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.